Citation Nr: 9909598	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy due to exposure in service to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from February 1967 
to February 1969. This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Houston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
appeal was last before the Board in May 1996, when it was 
remanded to the RO for further development of the evidence.  

The Board's current review of the claims file has disclosed 
references to several specific evidentiary documents which 
are no longer of record.  In particular, the Board can no 
longer find a copy of an undated letter signed by the 
appellant's former First Sergeant, John H. McCauley, and 
submitted by the appellant himself in June 1977; also 
unavailable are records relevant to a November 1977 
determination by a service department discharge review board.  
On several occasions (December 1981 and February 1985), the 
appellant requested and obtained copies of certain portions 
of his claims file.  In September 1991, the extensive 
material in the claims file was apparently separated into two 
volumes, and some material may have been separated or 
misplaced at that time.  During an April 1997 outpatient 
visit, the appellant told a treating VA psychiatrist that he 
innocently came into possession of a great quantity of 
material from his"record" which he took home and read, and 
that portions of these records made him very angry.  He has 
subsequently submitted annotated or highlighted copies of 
some of this material.  On April 1997 psychiatric 
examination, the appellant told the examiner that he 
"destroyed the door of his computer room after he became 
angry and destructive in response to his reading the contents 
of his C-file."  It thus appears that the appellant may have 
in his possession some or all of the material currently 
missing from his claims file.  In any event, this matter is 
referred to the RO for appropriate further action.  


REMAND

The appellant served in Vietnam from November 29, 1967 to 
February 24, 1969.  He has contended that this service was 
performed almost exclusively in the field and involved 
extensive exposure to Agent Orange.  He earned both the Air 
Medal and the Combat Infantryman Badge.  On the other hand, 
his service records show that, while serving in Vietnam, he 
was absent without leave (AWOL) on at least 8 separate 
occasions, totaling 128 days, and then was held in 
confinement for another 59 days prior to leaving Vietnam.  
His former First Sergeant is reported to have stated that the 
appellant was a constant source of trouble, at times refusing 
to go into the field despite being ordered to do so.  (See 
BVA decision, dated September 11, 1978, p. 5; see also Report 
of Board of Three Psychiatrists, dated August 6, 1991.)  
Thus, there is some doubt presented by the current record as 
to the actual amount of time the appellant spent in the field 
in Vietnam, and whether this resulted in any significant 
exposure to Agent Orange.  

It is therefore significant that the service department, when 
asked by the RO in 1979 to verify the appellant's exposure to 
Agent Orange in service, replied that there was "[n]o record 
of exposure found . . . ."  This was presumably based on the 
known locations of the appellant's unit in Vietnam.  
Nevertheless, it has until recently been VA policy to presume 
a veteran's exposure to Agent Orange if he served anywhere in 
Vietnam, unless there was positive evidence to the contrary, 
such as assignment to Saigon or Da Nang or another location 
known to have been free of the defoliant.  However, the U. S. 
Court of Appeals for Veterans Claims (the U. S. Court of 
Veterans Appeals prior to March 1, 1999; hereinafter the 
Court) has recently held that this legal presumption is only 
available to those individuals who both served in Vietnam and 
who also have a disease enumerated at 38 C.F.R. § 3.309(e) as 
presumptively related to Agent Orange on the basis of 
extensive statistical studies by VA, other Government 
agencies, and private research facilities.  See McCartt v. 
West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999); 38 U.S.C.A. 
§ 1116.  

The appellant's claim pertains to chronic peripheral 
neuropathy, which is not among the presumptive Agent Orange 
diseases listed at 38 C.F.R. § 3.309(e).  (Curiously, acute 
and subacute peripheral neuropathy is shown by scientific and 
statistical studies to be related to exposure to Agent 
Orange, but the term means transient peripheral neuropathy 
that appears within weeks or months of exposure to the 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e) Note 2.)  Accordingly, the 
appellant is not entitled to the legal presumption of 
exposure to Agent Orange, but must affirmatively demonstrate 
this fact in order to have the claim considered to be well 
grounded under 38 U.S.C.A. § 5107(A) (West 1991).  McCartt, 
No. 97-1831, slip op. 6-7 (U.S. Vet. App. Feb. 8, 1999).  

There is also a conflict of medical authority in this case 
which must be resolved if the appellant can first 
affirmatively demonstrate his exposure to Agent Orange in 
service.  At a hearing held in November 1982, a physician on 
the Rating Board informed the appellant (Transcript, p. 17) 
that his peripheral neuropathy was due to his "alcohol 
intake."  Most of the physicians and medical professionals 
who have treated or examined the appellant over the years 
have not expressed an opinion linking his chronic peripheral 
neuropathy to exposure to Agent Orange.  However, on most 
recent VA neurological evaluation of the appellant in March 
1997, the examiner reported as his clinical impression that 
the appellant had "profound sensory deficits in his hands and 
feet which by history is consistent with neuropathy secondary 
to Agent Orange exposure. . . .  The many records that were 
available to this examiner did not provide documentation with 
which to compare his previous evidence of peripheral 
neuropathy."  (Emphasis added.)  

The Board is unsure of the precise meaning of this statement, 
but it appears likely that this opinion may be based solely 
in reliance on the verbal medical history given by the 
appellant to the physician, rather than based on a review of 
the extensive material in the claims file which reflects many 
previous work-ups for peripheral neuropathy.  If so, this 
opinion is entitled to minimal credibility, although it is 
sufficient for well-grounded purposes.  It would be very 
helpful to the Board if the involved physician could clarify 
the basis for his opinion, especially citing to any 
recognized medical authority which recognizes a link between 
the development of chronic peripheral neuropathy following 
exposure to Agent Orange, as such information does not seem 
to be currently available to VA as a whole or to the National 
Academy of Sciences.  

Accordingly, this appeal must be remanded for the following 
further action:  

1.  The RO should write to the appellant 
and ask him to submit any documentary 
evidence which would help to objectively 
verify his exposure to Agent Orange 
during service, including (at the very 
least) specific information as to where 
and when this exposure occurred and the 
severity and extent of that exposure 
(i.e., dates, locations, units, etc.).  
His prior statements asserting that his 
exposure occurred in the Central 
Highlands from 1967 to 1969 are not 
sufficient for this purpose.  
Corroboration from fellow servicemen 
could also be helpful in this regard.  

2.  Next, the service department should 
again be requested to certify if the 
material in its possession indicates that 
the appellant was exposed to Agent Orange 
while serving in Vietnam.  

3.  If the RO is satisfied that the 
appellant's exposure to Agent Orange in 
service has been demonstrated, then the 
entire claims file should be returned to 
R. Kolimas, M.D., at the VA Medical 
Center in Houston for clarification of 
his March 1997 examination report.  In 
particular, the Board needs to know if, 
after careful examination of the 
extensive material in the claims file, it 
is Dr. Kolimas' opinion that the 
appellant's chronic peripheral neuropathy 
directly resulted from exposure to Agent 
Orange in service.  Citations to 
recognized medical authorities in support 
of this opinion would be most helpful to 
the Board in its appellate review of the 
case.  If Dr. Kolimas is no longer 
available, the claims file, and a copy of 
this remand, should be provided to 
another qualified physician for the 
preparation of the requested medical 
opinion.  

4.  The RO should next review the entire 
evidentiary record in order to determine 
if the claim is well-grounded and, if so, 
whether it can be allowed on the merits.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


